             Case 1:21-cv-00581-JTA Document 1 Filed 09/01/21 Page 1 of 5



                         IN THE UNITED$TATES DISTRICT COURT
                         FORAmesitoisrXDISTRICT OF ALABAMA

JOSEPH LABONTE,
                                SE.P — 1 A 10t IS
                                         --rf*cus
   Plaintiff,                                     A      Case No.: 1:             —   6S I
  v.


WAL-MART STORES EAST, LP, and                           JURY TRIAL DEMANDED
Fictitious Defendants "A," "B," and
"C," whether singular or plural, those
other persons, corporations, firms or
other entities whose wrongful conduct
caused or contributed to cause the
injuries and damages to Plaintiff, all of *
whose true and correct names are
unknown to Plaintiff at this time, but
will be added by amendment when
ascertained,

      Defendant.


                                           COMPLAINT


          This is an action by Plaintiff, Joseph Labonte, (herein after referred to as "Plaintiff')

 against Defendant,Wal-Mart Stores East, LP, (herein after referred to as "Defendant")         for

 personal injuries and damages sustained by the Plaintiff as the result of a defective condition on

 or about July 25,2020.

                               PARTIES,JURISDICTION,VENUE

 1.       The Plaintiff was a resident and citizen of Houston County, Alabama at all times material

 to the issues in this case.

 2. Defendant is a foreign limited partnership that is registered to do business in the state of

 Alabama at all times material to the issues in this case.



                                                   1
           Case 1:21-cv-00581-JTA Document 1 Filed 09/01/21 Page 2 of 5



3.     Fictitious Defendants "A","B" and "C' are other persons and/or entities whose wrongful

conduct may have caused and/or contributed to the incident that forms the basis of this

Complaint but are unknown to Plaintiff at this time.

4.     This Court has jurisdiction of the causes of action alleged in this Complaint pursuant to

28 U.S.C. § 1332 as complete diversity exists between the parties and the amount in controversy

exceeds $75,000.00.

5.     Defendant is subject to the jurisdiction of this Court and venue is proper in the Middle

District pursuant to 28 U.S.C. § 1391(a)(2) as the accident made the basis of this Complaint

occurred in Houston County, Alabama.

                                    APPLICABLE FACTS

6.     On or about July 25, 2020, Plaintiff was at the Defendant's location in Houston County,

Alabama. Plaintiff was an invitee was upon the premises.

7.     At said time and place, Defendant maintained a dangerous condition, specifically a

grocery bag on the ground.

8.     At said time and place, due to the aforementioned dangerous condition, Plaintiff slipped

and was injured.

                               COUNT ONE - NEGLIGENCE

9. Plaintiff re-alleges and incorporates the preceding paragraphs herein as if they were fully and

completely set forth herein.

10. At said time and place, Plaintiff slipped when Defendant maintained a dangerous condition

with actual or constructive knowledge that Defendant's premises was dangerously maintained

and Defendant allowed said condition to be present without warning to the Plaintiff of the

presence danger.



                                                2
                     Case 1:21-cv-00581-JTA Document 1 Filed 09/01/21 Page 3 of 5




       11. In causing said known dangerous condition to persist on that certain premises described

       hereinabove, Defendant:

              (a).     Negligently failed to exercise ordinary care.

              (b).     Negligently failed to cure a known danger.

              (c).     Negligently failed to warn Plaintiff of said known danger.

              (d).     Otherwise acted in negligent disregard of the rights and safety of the Plaintiff and

       other business invitees.

       12. The Plaintiff avers that the acts and conduct of the Defendant constitutes common law

negligence.

       13. As the proximate consequence of said negligence, Plaintiff was caused to suffer personal

injuries, pain, suffering and other damages.

               WHEREFORE,Plaintiff demands judgment against the Defendant for all damages, court

       costs and attorney's fees to which Plaintiff is entitled and for all compensatory damages that it

       will take to make the Plaintiff fully whole; furthermore, Plaintiff demands any further damages

       in such an amount as this Court may determine.

                                        COUNT TWO - WANTONESS

       14. Plaintiff re-alleges and incorporates the preceding paragraphs herein as if they were fully and

completely set forth herein.

       15. At said time and place, Defendant acted in such a wanton manner in creating and maintaining

a known dangerous condition and failing to cure or warn invitee of said dangerous condition, so as to

              (a). cause injury to Plaintiff due to the dangerous condition, and

              (b). cause Plaintiff to undergo doctors appointments and physical therapy appointments,

       and



                                                        3
                      Case 1:21-cv-00581-JTA Document 1 Filed 09/01/21 Page 4 of 5



               (c). cause the Plaintiff to suffer and sustain the injuries and damages.

       16. In causing said known dangerous condition to persist on that certain premises described

hereinabove, Defendant:

               (a).     Wantonly failed to exercise ordinary care.

               (b).     Wantonly failed to cure a known defect.

               (c).     Wantonly failed to warn Plaintiff of said known defect.

               (d).     Otherwise acted in wanton disregard of the rights and safety of the Plaintiff and

       others business invitees.

       17. The Plaintiff avers that the acts and conduct ofthe Defendant constitutes wantonness.

       18. As the proximate consequence of said negligence, Plaintiff was caused to suffer personal

injuries, pain, suffering and other damages.

               WHEREFORE,Plaintiff demands judgment against the Defendant for all damages, court

       costs and attorney's fees to which Plaintiff is entitled and for all compensatory damages that it

       will take to make the Plaintiff fully whole; furthermore, Plaintiff demands any further damages

       in such an amount as this Court may determine.

                               COUNT THREE — FICTITIOUS DEFENDANTS

       19. Plaintiff re-alleges and incorporates the preceding paragraphs herein as if they were fully and

completely set forth herein.

       20. Fictitious Defendant "A","B", and "C", whether singular or plural, are those other persons, firms,

corporations, or other entities whose negligent, wanton, reckless and wrongful conduct contributed to the

injuries sustained by the Plaintiff, said Fictitious Defendant names are unknown to Plaintiff at this time, but

will be promptly substituted by amendment when ascertained.

           WHEREFORE, Plaintiff demands judgment against Fictitious Defendants "A", "B", and "C",

       both jointly and severally, for all compensatory damages, court costs and attorney's fees to which

                                                          4
           Case 1:21-cv-00581-JTA Document 1 Filed 09/01/21 Page 5 of 5



Plaintiff is entitled. Furthermore, Plaintiff demands punitive damages in such an amount as this Court

may determine.

       JURY DEMANDED AS TO ALL COUNTS OF THE COMPLAINT

       This August 27, 2021.


                                      Res ectfully submitted,

                                       CARSON S. HALE(ASB-0656-G10K)
                                       ATTORNEY FOR THE PLAINTIFF

OF COUNSEL:
SLOCUMB LAW FIRM,LLC
145 East Magnolia Ave.
Suite 201
Auburn, AL 36830
Tel. No. (334) 741-4110
Fax No. (888)-853-2247
chale@slocumblaw.com




                                                  5
